UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01776 Name of Registrant: Vanguard Wellesley Income Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2012  March 31, 2013 Item 1: Reports to Shareholders Semiannual Report | March 31, 2013 Vanguard Wellesley ® Income Fund > For the six months ended March 31, 2013, Vanguard Wellesley Income Fund returned 4.74% for Investor Shares. > The fund outpaced its benchmark and the average return of its peer funds. > The fund’s stock portfolio was the biggest driver of the advance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2013 Total Returns Vanguard Wellesley Income Fund Investor Shares 4.74% Admiral™ Shares 4.76 Wellesley Income Composite Index 4.00 Mixed-Asset Target Allocation Conservative Funds Average 4.04 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2012, Through March 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellesley Income Fund Investor Shares $24.47 $24.90 $0.374 $0.335 Admiral Shares 59.29 60.32 0.926 0.812 1 Chairman’s Letter Dear Shareholder, For the six months ended March 31, stocks rallied while corporate bonds delivered meager returns. In this environment, Vanguard Wellesley Income Fund returned 4.74% for Investor Shares, a step ahead of both its benchmark and the average return of its peer funds. Admiral Shares returned 4.76%. Wellesley’s advance was propelled by its stock portfolio, which rose 11.74% as economically sensitive shares in the industrial and information technology sectors generated healthy results. The bond portfolio returned a modest 0.63%. The 30-day SEC yield for the fund’s Investor Shares declined to 2.43% as of March 31, from 2.78% a year earlier, and the yield for Admiral Shares fell to 2.50%, from 2.85%. Global equity markets delivered a powerful rally Global stocks advanced for the fifth straight month to finish the half-year ended March 31 with impressive gains. The Standard & Poor’s 500 Index closed at a record high on the period’s final business day. World financial markets in recent months shrugged off the U.S. “fiscal cliff” crisis, the unsettled Italian national elections, and a controversial bailout package for Cyprus. 2 Peter Westaway, Vanguard’s chief European economist, said that the latest developments in the European debt crisis had been “rather bad,” but that the market had for the most part already priced in these events. “As always,” he said, “we think investors should assess their portfolios carefully and avoid making impulsive moves.” U.S. equities returned more than 11% as the economic recovery kept slowly building momentum; the housing market rebounded further, and the labor market improved. International equities were up more than 9%. Returns were about 16% in the developed markets of the Pacific region, where Japan’s accommodative monetary policy has helped spark the nation’s stock market, and nearly 10% in Europe. Emerging markets stocks rose about 4%. Bond returns barely budged as yields lingered near lows The broad U.S. taxable bond market scraped out a minuscule gain of 0.09% for the half-year as U.S. Treasury yields remained just slightly above their all-time lows. Although the yield of the benchmark 10-year Treasury note increased during the six months and topped 2.00% at various Market Barometer Total Returns Periods Ended March 31, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 11.10% 14.43% 6.15% Russell 2000 Index (Small-caps) 14.48 16.30 8.24 Russell 3000 Index (Broad U.S. market) 11.35 14.56 6.32 MSCI All Country World Index ex USA (International) 9.20 8.36 -0.39 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.09% 3.77% 5.47% Barclays Municipal Bond Index (Broad tax-exempt market) 0.96 5.25 6.10 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.30 CPI Consumer Price Index 0.59% 1.47% 1.74% 3 times, it closed the period at 1.85%. (Bond prices and yields move in opposite directions.) Municipal bonds returned almost 1% for the six months despite price declines in March. And returns of money market funds and savings accounts barely registered as short-term interest rates remained between 0% and 0.25%, under the Federal Reserve’s four-year-old policy. Robert Auwaerter, head of Vanguard’s Fixed Income Group, doesn’t anticipate abrupt policy changes from the central bank. “We don’t see the Fed changing course in the near term,” he said, “and when the Fed does, we expect it’ll go slowly so as not to undo the efforts made to keep interest rates low and to stimulate the economy.” The stock portfolio’s strength drove the fund’s performance The Wellesley Income Fund is unusual among balanced funds in that most of its assets are in bonds, which fits with the fund’s objective of providing income and greater stability than a stock-concentrated portfolio. As of March 31, the fund held about 60% bonds and 39% stocks, with the remainder in short-term reserves. Typically, balanced funds have a higher allocation to stocks. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellesley Income Fund 0.25% 0.18% 0.92% The fund expense ratios shown are from the prospectus dated January 25, 2013, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2013, the fund’s annualized expense ratios were 0.25% for Investor Shares and 0.18% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Mixed-Asset Target Allocation Conservative Funds. 4 In this period, the smaller stock portion accounted for the bulk of the Wellesley Income Fund’s gains. The stock portfolio’s 11.74% result outpaced the FTSE High Dividend Yield Index’s return of 10.66%. Among the highlights were the advisor’s choices within the technology sector, which accounted for about a tenth of the fund’s assets on average. Semiconductor stocks, which are quick to respond to changes in business-cycle rhythms, fared especially well. Traditionally, technology stocks weren’t a focus for income-oriented investors because many tech firms didn’t pay dividends. But as some of these companies have matured and initiated—or increased—dividends, they’ve come to fit within an income-oriented investment style, such as the one practiced by the fund’s advisor. Other strong points included the fund’s industrial holdings, with economically sensitive electrical equipment and waste management companies among the standouts. As for disappointments, lackluster results for giant oil companies hurt the fund’s performance. The bond portfolio’s 0.63% result exceeded the 0.48% return of its benchmark, the Barclay’s U.S. Credit A or Better Bond Index. Bond prices dipped as yields edged up, restraining bond returns. Bonds’ modest performance could be a harbinger of the challenges ahead. Although bonds still can provide critical diversification benefits to a portfolio, their return prospects look much less promising than they have in recent years. As yields have tumbled, the opportunity for future bond price appreciation has greatly diminished. The Advisor’s Report that follows this letter provides additional details about the fund’s management during the half-year. Low cost and talent drive successful active management Investors sometimes ask whether it’s a contradiction that Vanguard, a champion of index investing, offers actively managed mutual funds. To understand how active funds fit into our philosophy, consider for a moment why indexing has proved its mettle: It’s a generally low-cost, tax-efficient way to build a diversified portfolio that lets you keep more of your fund’s returns. Because index funds seek to track the overall market or a segment of it, they typically cost much less to run than funds that are actively managed in an effort to outperform the market. And the less you pay for a fund, the more of its returns come back to you. 5 The same principle—low cost—drives our approach to active funds. The other essential ingredient is talent. Some wonder how we can afford to hire top active managers when we place such importance on keeping investing costs low. The answer lies in five key characteristics of Vanguard’s structure and culture—our mutual ownership, our large scale, performance incentives aligned with investors’ interests, a long-term perspective, and a rigorous oversight process, which I lead. (You can read more about our approach in The Case for Vanguard Active Management: Solving the Low-Cost/ Top-Talent Paradox? at vanguard.com/ research.) These enduring advantages don’t guarantee outperformance, of course. Even in those cases where an active fund outperforms over long periods, it doesn’t necessarily mean that investors earned more than the index results every year—or even every decade. And investors have no way of knowing beforehand which funds will outperform. But for those willing to accept the greater risks that come with active investing, we believe Vanguard’s combination of talented advisors and low costs can improve the odds. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 12, 2013 6 Advisor’s Report Investor Shares of Vanguard Wellesley Income Fund returned 4.74% for the six months ended March 31, 2013. The composite benchmark, which is weighted 65% Barclays U.S. Credit A or Better Bond Index and 35% FTSE High Dividend Yield Index, returned 4.00%. The fund’s fixed income holdings returned 0.63%, ahead of the 0.48% return of the bond portfolio’s benchmark. Wellesley’s stock holdings generated an 11.74% return compared with the equity benchmark’s 10.66%. The investment environment Stock markets in the United States and abroad posted solid returns for investors during the six-month period. The Standard & Poor’s 500 Index was up 10.19%, and the MSCI EAFE Index returned 12.04%. Value-oriented equities outpaced growth stocks by a meaningful margin, and small-capitalization stocks led their larger-cap peers. Bond market returns were more subdued. The Barclays U.S. Aggregate Bond Index returned just 0.09%. Longer-term interest rates increased, while the Federal Reserve’s continued loose monetary policy kept the short end of the U.S. Treasury yield curve anchored near zero. As we’ve indicated in prior letters, the outsized involvement of central banks and monetary policy continues to affect valuations of absolute and relative market yields. In addition, many other major factors affecting recent past periods persisted throughout much of the latest one. They include the debatable underlying strength of the U.S. economy, concerns about fiscal troubles in Europe, and an era of less liquidity in the corporate bond market. Liquidity in the corporate bond sector, in which the fund invests the majority of its fixed income assets, has improved somewhat but remains poor. So long as money keeps flowing into corporate bonds, these inflows will ease pressure on the market-makers for this asset class. A shift in sentiment or cash flows, however, could stress those market-makers and the liquidity of the corporate bond market more broadly. Pending regulations and increased capital requirements are expected to reduce market liquidity and increase transaction costs over time. The fund’s successes The bond portion of the fund generated a positive return while also finishing ahead of its high-quality corporate benchmark. Security selection in the credit sector was favorable, especially among industrial issuers; our bond selections in the communication, consumer noncyclical, technology, and transportation subsectors were among the most helpful to relative performance. Our interest rate positioning also served the fund well. In the equity portfolio, security selection in the information technology, consumer staples, and consumer discretionary sectors contributed the most to relative 7 returns. In information technology, our positions in Analog Devices and Maxim Integrated and our underweight allocation to benchmark laggard Microsoft helped relative results. Both Analog Devices and Maxim Integrated performed strongly as expectations rose that the semiconductor cycle was improving. Consumer staples holdings H.J. Heinz and Unilever also performed robustly. H.J. Heinz’s stock did well following the company’s announced takeover, while Unilever posted stronger-than-expected results. Within consumer discretionary, Mattel’s shares rose after it reported better-than-expected quarterly revenues and earnings. The fund’s shortfalls Our underweight allocation to noncorporate credit hindered the fixed income portfolio’s performance relative to its benchmark. Correspondingly, our holdings of U.S. government bonds and agency mortgage-backed securities (MBS) that are not included in the benchmark—holdings that we use as sources of ready liquidity—also weighed on relative returns. In the stock portfolio, the energy and health care sectors detracted the most from relative performance. In energy, our position in Royal Dutch Shell, an integrated oil and gas company, hurt relative results. Shares fell after the company reported disappointing fourth-quarter earnings. The weakness was primarily caused by soft North American realizations—an industry measure of sales—in natural gas and heavy oil, plus higher costs. We continue to hold the stock, as we believe the weak realizations are a market issue and should resolve over time. Royal Dutch Shell’s cash-flow performance in 2012 was strong, with $7.7 billion in free cash flow. Our lack of exposure to Marathon Petroleum and Phillips 66, benchmark names that did well, also hurt our relative results in energy. In health care, our position in Merck detracted the most from relative results. The stock underperformed as investors assessed Merck’s growth outlook given generic competition in Europe for its asthma medication Singulair and development costs for forthcoming drug launches. We retained Merck as it has an attractive valuation, a solid dividend yield, and a diversified pharmaceutical revenue base. Our lack of exposure to several other benchmark standouts, such as Bristol-Myers Squibb and Eli Lilly, also hurt relative results. The fund’s positioning We decreased the duration of the bond portfolio and closed the half-year with a neutral relative position. We are inclined to keep duration neutral-to-short versus the benchmark as persistent government involvement in the markets makes outcomes difficult to predict. We still view the U.S. corporate bond sector favorably, as it has weathered the current economic and business cycles relatively well. As long as investment-grade 8 corporate bond issuers continue to produce good earnings, protect their balance sheets, and maintain ample liquidity, their quality should hold up well over the long term. We expect U.S. banks to keep performing well as their balance sheets mend further and litigation issues are resolved. We remain largely invested in corporate bonds, though our exposure to that sector decreased somewhat during the half-year. Our allocation to U.S. government securities rose commensurately. This was partly an indirect result of the rising equity market; when the fund’s stocks go up, we rebalance by trimming back equity exposure and redeploying the proceeds to bonds, often—at least initially—via the U.S. Treasury market given its depth and accompanying superior liquidity. Over time, we expect to decrease the fund’s allocation to this liquidity reserve as we find better-yielding buying opportunities in the corporate bond market and other fixed income sectors. However, we will keep some exposure to Treasuries for the foreseeable future. Treasury bonds, in addition to being extremely liquid, will provide downside protection should the economic cycle take an unfavorable turn. We also expect to maintain our substantial out-of-benchmark allocation to agency MBS, which offer attractive risk-adjusted yields and much better liquidity than corporate bonds. Within the equity portfolio, our largest overweight sector allocations are to industrials and financials, and our largest underweight allocations are to consumer staples and utilities. The industrial sector is our largest as of the end of the period. Significant purchases during the half-year included new stock holdings in Kraft Foods, in consumer staples; WPP Group and Time Warner Cable, in consumer discretionary; and technology company Texas Instruments. We sold our Heinz and Mondele¯z International shares as they reached our target prices. We reduced our holdings in Kimberly-Clark and Maxim Integrated Products as they approached our target prices. Respectfully, John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager W. Michael Reckmeyer, III, CFA Senior Vice President and Equity Portfolio Manager Wellington Management Company, llp April 18, 2013 9 Wellesley Income Fund Fund Profile As of March 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWINX VWIAX Expense Ratio 1 0.25% 0.18% 30-Day SEC Yield 2.43% 2.50% Equity and Portfolio Characteristics DJ U.S. FTSE High Total Dividend Market Yield FA Fund Index Index Number of Stocks 64 392 3,586 Median Market Cap $82.4B $109.9B $40.0B Price/Earnings Ratio 15.2x 15.7x 18.1x Price/Book Ratio 2.4x 2.4x 2.3x Return on Equity 18.6% 19.0% 16.6% Earnings Growth Rate 6.4% 4.0% 9.6% Dividend Yield 3.4% 3.3% 2.0% Foreign Holdings 6.5% 0.0% 0.0% Turnover Rate (Annualized) 28% — — Short-Term Reserves 1.2% — — Fixed Income Characteristics Barclays Credit A or Barclays Better Aggregate Fund Index Bond Index Number of Bonds 696 2,792 8,223 Yield to Maturity (before expenses) 2.3% 2.2% 1.9% Average Coupon 3.9% 4.2% 3.5% Average Duration 6.4 years 6.7 years 5.3 years Average Effective Maturity 9.4 years 9.6 years 7.2 years Total Fund Volatility Measures DJ U.S. Total Wellesley Market Composite FA Index Index R-Squared 0.97 0.65 Beta 1.00 0.25 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Johnson & Johnson Pharmaceuticals 4.8% Chevron Corp. Integrated Oil & Gas 4.4 Merck & Co. Inc. Pharmaceuticals 3.7 Marsh & McLennan Cos. Inc. Insurance Brokers 3.6 Royal Dutch Shell plc Class B Integrated Oil & Gas 3.2 Pfizer Inc. Pharmaceuticals 3.1 JPMorgan Chase & Co. Diversified Financial Services 3.0 General Electric Co. Industrial Conglomerates 2.8 Eaton Corp. plc Capital Goods 2.7 AT&T Inc. Integrated Telecommunication Services 2.7 Top Ten 34.0% Top Ten as % of Total Net Assets 13.3% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated January 25, 2013, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2013, the annualized expense ratios were 0.25% for Investor Shares and 0.18% for Admiral Shares. 10 Wellesley Income Fund Sector Diversification (% of equity exposure) DJ U.S. FTSE High Total Dividend Market Yield FA Fund Index Index Consumer Discretionary 4.7% 6.1% 12.4% Consumer Staples 14.6 19.7 9.5 Energy 12.3 12.8 10.1 Financials 14.1 10.4 17.3 Health Care 14.4 13.1 12.2 Industrials 15.5 12.6 11.1 Information Technology 10.4 7.9 17.4 Materials 4.5 4.0 3.8 Telecommunication Services 3.6 5.3 2.6 Utilities 5.9 8.1 3.6 Sector Diversification (% of fixed income portfolio) Asset-Backed 3.1% Commercial Mortgage-Backed 0.5 Finance 27.3 Foreign 1.6 Government Mortgage-Backed 8.2 Industrial 36.5 Treasury/Agency 11.9 Utilities 5.6 Other 5.3 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 20.1% Aaa 4.0 Aa 14.3 A 44.8 Baa 14.1 Not Rated 2.7 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 11 Wellesley Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2002, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1970 10.41% 8.13% 4.29% 3.49% 7.78% Admiral Shares 5/14/2001 10.49 8.21 4.39 3.49 7.88 See Financial Highlights for dividend and capital gains information. 12 Wellesley Income Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of March 31, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.250% 10/31/14 616,025 616,314 1.8% United States Treasury Note/Bond 2.750% 11/15/42 596,100 553,723 1.6% United States Treasury Note/Bond 1.500% 6/30/16 341,500 353,507 1.0% United States Treasury Note/Bond 0.250% 11/30/14 278,000 278,131 0.8% United States Treasury Note/Bond 0.125% 12/31/14 268,500 268,038 0.8% United States Treasury Note/Bond 0.250%–0.875% 2/28/15–10/31/17 194,279 195,258 0.6% 2,264,971 6.6% Agency Notes † 146,305 0.5% Conventional Mortgage-Backed Securities Freddie Mac Gold Pool 4.000%–5.500% 6/1/18–1/1/42 1,040,699 1,126,100 3.3% 2 Ginnie Mae I Pool 4.000%–6.500% 6/15/31–3/15/43 479,605 524,024 1.5% 1,650,124 4.8% Nonconventional Mortgage-Backed Securities Freddie Mac REMICS 3.500%–4.000% 12/15/30–4/15/31 81,301 88,249 0.2% Nonconventional Mortgage- Backed Securities—Other † 21,595 0.1% 109,844 0.3% Total U.S. Government and Agency Obligations (Cost $4,126,431) 12.2% Asset-Backed/Commercial Mortgage-Backed Securities Citibank Omni Master Trust 2009-A17 4.900% 11/15/18 38,000 40,566 0.1% GE Equipment Small Ticket LLC Series 2011-1 1.450% 1/21/18 8,806 8,845 0.0% 3 Asset-Backed/Commercial Mortgage- Backed Securities—Other † 580,930 1.7% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $619,736) 1.8% 13 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Corporate Bonds Finance Banking Bank of America Corp. 3.300%–7.375% 5/15/14–2/7/42 278,610 311,441 0.9% Bank One Corp. 7.750% 7/15/25 25,000 33,734 0.1% Bear Stearns Cos. LLC 7.250% 2/1/18 14,860 18,348 0.1% Citigroup Inc. 3.953%–8.500% 1/15/15–1/30/42 342,482 394,637 1.1% Goldman Sachs Group Inc. 3.625%–7.500% 2/7/16–2/1/41 342,793 395,657 1.1% JPMorgan Chase & Co. 2.000%–6.300% 9/15/14–1/6/42 309,835 349,928 1.0% Merrill Lynch & Co. Inc. 5.000%–6.875% 2/3/14–1/29/37 77,000 87,992 0.3% Wachovia Bank NA 4.800% 11/1/14 19,640 20,888 0.1% Wachovia Corp. 4.875%–6.605% 2/15/14–10/1/25 58,245 65,628 0.2% Wells Fargo & Co. 2.625%–5.625% 10/1/14–2/13/23 233,735 254,650 0.7% Wells Fargo Bank NA 5.950% 8/26/36 25,000 30,753 0.1% 3 Banking—Other † 2,162,276 6.3% Brokerage † 7,894 0.0% Finance Companies General Electric Capital Corp. 3.100%–6.875% 10/20/16–1/10/39 331,731 387,040 1.1% Finance Companies—Other † 12,372 0.1% 3 Insurance † 797,746 2.3% 3 Real Estate Investment Trusts † 203,853 0.6% 5,534,837 16.1% Industrial Basic Industry † 174,642 0.5% Capital Goods Eaton Corp. 5.300%–6.500% 3/15/17–6/1/25 30,000 35,745 0.1% General Electric Co. 4.125% 10/9/42 7,940 7,948 0.0% 3 Capital Goods—Other † 493,012 1.5% Communication AT&T Inc. 1.400%–6.550% 8/15/15–8/15/41 282,627 311,185 0.9% BellSouth Corp. 6.000% 11/15/34 34,000 37,805 0.1% Michigan Bell Telephone Co. 7.850% 1/15/22 25,000 33,078 0.1% 3 Communication—Other † 1,366,667 4.0% 3 Consumer Cyclical † 1,297,839 3.8% Consumer Noncyclical Bestfoods 6.625% 4/15/28 25,000 34,860 0.1% Johnson & Johnson 2.150%–6.730% 5/15/16–11/15/23 20,820 27,031 0.1% Merck & Co. Inc. 3.875% 1/15/21 30,000 33,469 0.1% Merck Sharp & Dohme Corp. 5.000% 6/30/19 18,000 21,539 0.1% Pfizer Inc. 5.350%–6.200% 3/15/15–3/15/19 40,755 49,166 0.1% Philip Morris International Inc. 2.500%–4.500% 3/26/20–8/21/42 99,740 103,101 0.3% Unilever Capital Corp. 4.250% 2/10/21 78,185 89,077 0.2% Wyeth LLC 5.950% 4/1/37 15,000 19,115 0.1% 3 Zoetis Inc. 3.250%–4.700% 2/1/23–2/1/43 6,950 7,089 0.0% 3 Consumer Noncyclical—Other † 2,053,983 6.0% Energy Shell International Finance BV 2.250%–4.375% 6/28/15–1/6/23 94,785 98,952 0.3% Texaco Capital Inc. 8.625% 4/1/32 25,000 39,516 0.1% 3 Energy—Other † 400,478 1.2% 3 Other Industrial † 73,484 0.2% 14 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Technology Microsoft Corp. 3.000%–4.500% 10/1/20–10/1/40 41,710 45,531 0.1% Technology—Other † 370,921 1.1% 3 Transportation † 190,278 0.5% 7,415,511 21.6% Utilities 3 Electric † 1,001,614 2.9% 3 Natural Gas † 125,411 0.4% 1,127,025 3.3% Total Corporate Bonds (Cost $12,841,132) 41.0% 3 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $286,530) † 0.9% Taxable Municipal Bonds (Cost $900,810) † 3.2% Shares Common Stocks Consumer Discretionary Mattel Inc. 3,926,930 171,960 0.5% WPP plc 9,184,508 146,779 0.4% Consumer Discretionary—Other † 306,649 0.9% 625,388 1.8% Consumer Staples Philip Morris International Inc. 3,827,540 354,851 1.0% Kraft Foods Group Inc. 5,353,086 275,845 0.8% Sysco Corp. 7,391,220 259,949 0.8% Unilever NV 5,959,210 244,328 0.7% General Mills Inc. 3,096,700 152,698 0.5% Procter & Gamble Co. 1,866,390 143,824 0.4% Altria Group Inc. 3,953,260 135,953 0.4% Consumer Staples—Other † 383,501 1.1% 1,950,949 5.7% Energy Chevron Corp. 4,978,080 591,496 1.7% Royal Dutch Shell plc Class B 13,054,243 434,122 1.3% Exxon Mobil Corp. 3,492,700 314,727 0.9% ConocoPhillips 3,051,970 183,423 0.5% Energy—Other † 119,685 0.4% 1,643,453 4.8% Financials Marsh & McLennan Cos. Inc. 12,752,190 484,201 1.4% JPMorgan Chase & Co. 8,359,700 396,751 1.2% Wells Fargo & Co. 7,567,662 279,928 0.8% BlackRock Inc. 1,030,190 264,635 0.8% M&T Bank Corp. 2,117,340 218,425 0.6% Financials—Other † 238,541 0.7% 1,882,481 5.5% Health Care Johnson & Johnson 7,930,590 646,581 1.9% Merck & Co. Inc. 11,154,150 493,348 1.4% Pfizer Inc. 14,276,850 412,030 1.2% Roche Holding AG 1,202,433 280,315 0.8% Health Care—Other † 90,216 0.3% 1,922,490 5.6% 15 Wellesley Income Fund Market Percentage Value of Net Shares ($000) Assets Industrials General Electric Co. 16,312,800 377,152 1.1% Eaton Corp. plc 5,937,760 363,688 1.1% 3M Co. 2,873,160 305,446 0.9% United Technologies Corp. 2,162,600 202,052 0.6% Illinois Tool Works Inc. 3,021,870 184,153 0.5% United Parcel Service Inc. Class B 1,980,700 170,142 0.5% Stanley Black & Decker Inc. 1,796,200 145,438 0.4% Waste Management Inc. 3,543,380 138,936 0.4% Industrials—Other † 185,475 0.5% 2,072,482 6.0% Information Technology Analog Devices Inc. 7,309,680 339,827 1.0% Microsoft Corp. 10,715,060 306,558 0.9% Intel Corp. 12,231,320 267,254 0.8% Cisco Systems Inc. 9,099,500 190,271 0.6% Linear Technology Corp. 3,649,770 140,042 0.4% Information Technology—Other † 149,467 0.4% 1,393,419 4.1% Materials International Paper Co. 3,599,330 167,657 0.5% Dow Chemical Co. 4,950,200 157,614 0.4% EI du Pont de Nemours & Co. 2,857,110 140,456 0.4% Nucor Corp. 2,978,580 137,461 0.4% 603,188 1.7% Telecommunication Services AT&T Inc. 9,777,905 358,751 1.0% Vodafone Group plc ADR 4,541,490 129,024 0.4% 487,775 1.4% Utilities Xcel Energy Inc. 6,575,370 195,288 0.6% National Grid plc 15,392,031 178,853 0.5% NextEra Energy Inc. 2,012,970 156,368 0.5% Utilities—Other † 256,941 0.7% 787,450 2.3% Total Common Stocks (Cost $9,984,291) 13,369,075 38.9% Coupon Temporary Cash Investments Money Market Fund 4,5 Vanguard Market Liquidity Fund 0.147% 117,340,300 117,340 0.3% Face Maturity Amount Date ($000) Repurchase Agreements Bank of America Securities, LLC (Dated 3/28/13, Repurchase Value $29,401,000, collateralized by U.S. Treasury Note 0.250%, 4/30/14) 0.190% 4/1/13 29,400 29,400 0.1% 16 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Bank of Montreal (Dated 3/28/13, Repurchase Value $30,001,000, collateralized by U.S. Treasury Bill 0.000%, 9/26/13) 0.200% 4/1/13 30,000 30,000 0.1% Barclays Capital Inc. (Dated 3/28/13, Repurchase Value $69,801,000, collateralized by U.S. Treasury Note 0.375%, 1/15/16) 0.150% 4/1/13 69,800 69,800 0.2% Deutsche Bank Securities, Inc. (Dated 3/28/13, Repurchase Value $3,500,000, collateralized by Federal National Mortgage Assn. 4.500%, 9/1/41) 0.250% 4/1/13 3,500 3,500 0.0% HSBC Bank USA (Dated 3/28/13, Repurchase Value $6,300,000, collateralized by Federal Home Loan Mortgage Corp. 4.500%, 10/1/39) 0.230% 4/1/13 6,300 6,300 0.0% RBC Capital Markets LLC (Dated 3/28/13, Repurchase Value $183,004,000, collateralized by Federal National Mortgage Assn. 4.000%, 3/1/42–5/1/42) 0.220% 4/1/13 183,000 183,000 0.5% RBS Securities, Inc. (Dated 3/28/13, Repurchase Value $19,300,000, collateralized by U.S. Treasury Note 1.750%, 5/15/22) 0.160% 4/1/13 19,300 19,300 0.1% TD Securities (USA) LLC (Dated 3/28/13, Repurchase Value $65,001,000, collateralized by Federal National Mortgage Assn. 2.500%–4.000%, 4/1/26–1/1/28) 0.200% 4/1/13 65,000 65,000 0.2% 406,300 1.2% Total Temporary Cash Investments (Cost $523,640) 1.5% 6 Total Investments (Cost $29,282,570) 99.5% Other Assets and Liabilities Other Assets 540,350 1.6% Liabilities 4 (380,934) (1.1%) 159,416 0.5% Net Assets 100.0% 17 Wellesley Income Fund At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 29,174,405 Overdistributed Net Investment Income (19,054) Accumulated Net Realized Gains 285,916 Unrealized Appreciation (Depreciation) Investment Securities 4,887,998 Swap Contracts 664 Foreign Currencies 55 Net Assets Investor Shares—Net Assets Applicable to 490,192,065 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 366,804,145 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2013, the aggregate value of these securities was $2,442,676,000, representing 7.1% of net assets. 4 Includes $117,340,000 of collateral received for securities on loan. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 The total value of securities on loan is $111,924,000. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 18 Wellesley Income Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Dividends 1 217,699 Interest 323,177 Security Lending 829 Total Income 541,705 Expenses Investment Advisory Fees—Note B Basic Fee 7,325 Performance Adjustment 550 The Vanguard Group—Note C Management and Administrative—Investor Shares 10,116 Management and Administrative—Admiral Shares 11,565 Marketing and Distribution—Investor Shares 1,475 Marketing and Distribution—Admiral Shares 1,816 Custodian Fees 158 Shareholders’ Reports—Investor Shares 116 Shareholders’ Reports—Admiral Shares 54 Trustees’ Fees and Expenses 49 Total Expenses 33,224 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 436,057 Futures Contracts 3,507 Swap Contracts 104 Foreign Currencies (196) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 593,923 Futures Contracts (2,265) Swap Contracts 327 Foreign Currencies (171) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $2,647,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 Wellesley Income Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 508,481 967,435 Realized Net Gain (Loss) 439,472 672,711 Change in Unrealized Appreciation (Depreciation) 591,814 2,420,331 Net Increase (Decrease) in Net Assets Resulting from Operations 1,539,767 4,060,477 Distributions Net Investment Income Investor Shares (179,459) (372,194) Admiral Shares (329,041) (597,136) Realized Capital Gain 1 Investor Shares (158,748) — Admiral Shares (282,222) — Total Distributions (949,470) (969,330) Capital Share Transactions Investor Shares 78,981 801,173 Admiral Shares 1,184,066 5,513,170 Net Increase (Decrease) from Capital Share Transactions 1,263,047 6,314,343 Total Increase (Decrease) 1,853,344 9,405,490 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 short-term gain distributions totaling $2,633,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($19,054,000) and ($18,943,000). See accompanying Notes, which are an integral part of the Financial Statements. 20 Wellesley Income Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 374 .787 . 819 . 819 . 914 . 981 Net Realized and Unrealized Gain (Loss) on Investments .765 2.648 . 224 1.622 .703 (2.421) Total from Investment Operations 1.139 3.435 1.043 2.441 1.617 (1.440) Distributions Dividends from Net Investment Income (. 374) (.785) (. 823) (. 821) (. 916) (1.002) Distributions from Realized Capital Gains (. 335) — — — (. 321) (. 258) Total Distributions (.709) (.785) (. 823) (. 821) (1.237) (1.260) Net Asset Value, End of Period Total Return 1 4.74% 15.94% 4.86% 12.45% 9.01% -6.72% Ratios/Supplemental Data Net Assets, End of Period (Millions) $12,205 $11,916 $9,875 $10,061 $8,021 $7,281 Ratio of Total Expenses to Average Net Assets 2 0.25% 0.25% 0.25% 0.28% 0.31% 0.25% Ratio of Net Investment Income to Average Net Assets 3.06% 3.39% 3.76% 3.99% 5.00% 4.60% Portfolio Turnover Rate 28% 3 33% 3 48% 3 30% 53% 27% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.00%, 0.01%, 0.01%, 0.01%, 0.01%, and 0.00%. 3 Includes 1%, 26% and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 21 Wellesley Income Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 928 1.949 2.021 2.019 2.259 2.430 Net Realized and Unrealized Gain (Loss) on Investments 1.840 6.425 . 528 3.936 1.713 (5.865) Total from Investment Operations 2.768 8.374 2.549 5.955 3.972 (3.435) Distributions Dividends from Net Investment Income (. 926) (1.944) (2.029) (2.025) (2.264) (2.480) Distributions from Realized Capital Gains (. 812) — — — (.778) (. 625) Total Distributions (1.738) (1.944) (2.029) (2.025) (3.042) (3.105) Net Asset Value, End of Period Total Return 1 4.76% 16.04% 4.90% 12.54% 9.14% -6.63% Ratios/Supplemental Data Net Assets, End of Period (Millions) $22,125 $20,561 $13,197 $7,955 $5,774 $5,116 Ratio of Total Expenses to Average Net Assets 2 0.18% 0.18% 0.18% 0.21% 0.21% 0.15% Ratio of Net Investment Income to Average Net Assets 3.13% 3.46% 3.83% 4.06% 5.10% 4.70% Portfolio Turnover Rate 28% 3 33% 3 48% 3 30% 53% 27% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.00%, 0.01%, 0.01%, 0.01%, 0.01%, and 0.00%. 3 Includes 1%, 26% and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 22 Wellesley Income Fund Notes to Financial Statements Vanguard Wellesley Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 23 Wellesley Income Fund Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended March 31, 2013, the fund’s average investments in long and short futures contracts represented 1% and less than 1% of net assets, respectively, based on quarterly average aggregate settlement values. The fund had no open futures contracts at March 31, 2013. 4. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit exposure of the fund or to actively overweight or underweight credit exposure to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay amounts due to the fund. Upon a counterparty default, a fund’s risk of loss, or exposure, is the amount of unrealized appreciation on the swap plus the cost of initiating a new swap with a new counterparty. The fund attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties to post collateral to secure such exposure. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment 24 Wellesley Income Fund amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or posted is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. During the six months ended March 31, 2013, the fund’s average amounts of credit protection sold represented less than 1% of net assets, based on quarterly average notional amounts. 5. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 6. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 7. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 8. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 9. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 25 Wellesley Income Fund 10. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the fund’s performance for the preceding three years relative to a combined index comprising the Barclays U.S. Credit A or Better Bond Index and the FTSE High Dividend Yield Index. For the six months ended March 31, 2013, the investment advisory fee represented an effective annual basic rate of 0.04% of the fund’s average net assets before an increase of $550,000 (0.00%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2013, the fund had contributed capital of $4,329,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 1.73% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 26 Wellesley Income Fund The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 4,171,244 — Asset-Backed/Commercial Mortgage-Backed Securities — 630,341 — Corporate Bonds — 14,077,373 — Sovereign Bonds — 315,326 — Taxable Municipal Bonds — 1,083,569 — Common Stocks 11,961,947 1,407,128 — Temporary Cash Investments 117,340 406,300 — Swap Contracts—Assets — 664 — Total 12,079,287 22,091,945 — Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended March 31, 2013, were: Interest Rate Credit Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts 3,507 — 3,507 Swap Contracts — 104 104 Realized Net Gain (Loss) on Derivatives 3,507 104 3,611 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts (2,265) — (2,265) Swap Contracts — 327 327 Change in Unrealized Appreciation (Depreciation) on Derivatives (2,265) 327 (1,938) At March 31, 2013, the fund had the following open swap contracts: Credit Default Swaps Remaining Periodic Up-Front Fee Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/ Moody’s Rating Metlife Inc./A3 9/20/17 DBAG 9,200 702 1.000 664 1 DBAG—Deutsche Bank AG. The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. 27 Wellesley Income Fund F. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. During the six months ended March 31, 2013, the fund realized net foreign currency losses of $196,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized gains to overdistributed net investment income. Realized and unrealized gains (losses) on certain of the fund’s swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the fund’s income dividends to shareholders is offset by a change in principal return. Realized gains of $104,000 on swap contracts have been reclassified from accumulated net realized gains to overdistributed net investment income. The fund had realized losses totaling $92,851,000 through September 30, 2012, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. At March 31, 2013, the cost of investment securities for tax purposes was $29,375,421,000. Net unrealized appreciation of investment securities for tax purposes was $4,795,147,000, consisting of unrealized gains of $4,822,854,000 on securities that had risen in value since their purchase and $27,707,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the six months ended March 31, 2013, the fund purchased $2,225,107,000 of investment securities and sold $1,702,381,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $3,971,376,000 and $2,803,788,000, respectively. H. Capital share transactions for each class of shares were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1,650,256 67,266 4,311,330 184,206 Issued in Lieu of Cash Distributions 315,052 12,964 342,836 14,584 Redeemed (1,886,327) (76,931) (3,852,993) (164,463) Net Increase (Decrease) —Investor Shares 78,981 3,299 801,173 34,327 Admiral Shares Issued 2,660,638 44,781 6,685,236 117,817 Issued in Lieu of Cash Distributions 540,385 9,178 513,979 9,005 Redeemed (2,016,957) (33,964) (1,686,045) (29,664) Net Increase (Decrease) —Admiral Shares 1,184,066 19,995 5,513,170 97,158 I. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 28 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 29 Six Months Ended March 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During Wellesley Income Fund 9/30/2012 3/31/2013 Period Based on Actual Fund Return Investor Shares $1,000.00 $1,047.42 $1.28 Admiral Shares 1,000.00 1,047.57 0.92 Based on Hypothetical 5% Yearly Return Investor Shares $1,000.00 $1,023.68 $1.26 Admiral Shares 1,000.00 1,024.03 0.91 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratios for that period are 0.25% for Investor Shares and 0.18% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 30 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Effective Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid, taking into consideration the possibility that the issuer may call the bond before its maturity date. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average effective maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). “Not Rated” is used to classify securities for which a rating is not available. U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” For this report, credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is used. Dividend Yield. The current, annualized rate of dividends paid on a share of stock, divided by its current share price. For a fund, the weighted average yield for stocks it holds. The index yield is based on the current annualized rate of dividends paid on stocks in the index. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. 31 Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. 32 Benchmark Information Wellesley Income Composite Index: Weighted 65% bonds and 35% stocks. For bonds: Lehman U.S. Long Credit AA or Better Bond Index through March 31, 2000, and Barclays U.S. Credit A or Better Bond Index thereafter. For stocks: 26% S&P 500/Barra Value Index and 9% S&P Utilities Index through June 30, 1996, when the utilities component was split into the S&P Utilities Index (4.5%) and the S&P Telephone Index (4.5%); as of January 1, 2002, the S&P Telephone Index was replaced by the S&P Integrated Telecommunication Services Index; as of July 1, 2006, the S&P 500/Barra Value Index was replaced by the S&P 500/Citigroup Value Index; as of August 1, 2007, the three stock indexes were replaced by the FTSE High Dividend Yield Index. 33 This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair IndependentTrustees of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal John J. Brennan Occupation(s) During the Past Five Years: President Chairman, 1996–2009 and Chief Operating Officer (retired 2010) of Corning Chief Executive Officer and President, 1996–2008 Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business Administration at Dartmouth College; Advisor to the John C. Bogle Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. Valley Forge, PA 19482-2600 P.O. Box 2600 Connect with Vanguard® > vanguard.com CFA ® is a trademark owned by CFA Institute. Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q272 052013 Item 2 : Code of Ethics. Not Applicable. Item 3 : Audit Committee Financial Expert. Not Applicable. Item 4 : Principal Accountant Fees and Services. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (12.2%) U.S. Government Securities (6.6%) United States Treasury Note/Bond 0.250% 10/31/14 616,025 616,314 United States Treasury Note/Bond 0.250% 11/30/14 278,000 278,131 United States Treasury Note/Bond 0.125% 12/31/14 268,500 268,038 United States Treasury Note/Bond 0.250% 2/28/15 29,300 29,305 United States Treasury Note/Bond 1.500% 6/30/16 341,500 353,507 United States Treasury Note/Bond 0.875% 1/31/17 44,979 45,577 United States Treasury Note/Bond 0.750% 10/31/17 120,000 120,376 United States Treasury Note/Bond 2.750% 11/15/42 596,100 553,723 2,264,971 Agency Bonds and Notes (0.5%) Egypt Government AID Bonds 4.450% 9/15/15 22,500 24,695 Private Export Funding Corp. 2.250% 12/15/17 57,055 60,606 1 Tennessee Valley Authority 4.375% 6/15/15 35,000 38,131 1 Tennessee Valley Authority 4.625% 9/15/60 19,800 22,873 146,305 Conventional Mortgage-Backed Securities (4.8%) 2,3 Freddie Mac Gold Pool 4.000% 6/1/18–1/1/42 9 10 2,3 Freddie Mac Gold Pool 5.000% 5/1/30–8/1/41 477,563 514,731 2,3 Freddie Mac Gold Pool 5.500% 2/1/19–9/1/40 563,127 611,359 3 Ginnie Mae I Pool 4.000% 3/15/39–3/15/43 469,000 511,892 3 Ginnie Mae I Pool 6.000% 6/15/31–7/15/35 118 132 3 Ginnie Mae I Pool 6.500% 4/15/32–9/15/38 10,487 12,000 1,650,124 Nonconventional Mortgage-Backed Securities (0.3%) 2,3 Fannie Mae REMICS 3.500% 4/25/31 6,910 7,161 2,3 Fannie Mae REMICS 4.000% 9/25/29–5/25/31 13,201 14,434 2,3 Freddie Mac REMICS 3.500% 3/15/31 4,095 4,246 2,3 Freddie Mac REMICS 4.000% 12/15/30–4/15/31 77,206 84,003 109,844 Total U.S. Government and Agency Obligations (Cost $4,126,431) 4,171,244 Asset-Backed/Commercial Mortgage-Backed Securities (1.8%) 3 Ally Auto Receivables Trust 2010-4 1.350% 12/15/15 8,860 8,928 3,4 Ally Master Owner Trust 2.880% 4/15/15 38,668 38,702 3 Ally Master Owner Trust 2.150% 1/15/16 63,305 63,674 3 Ally Master Owner Trust 1.720% 7/15/19 25,000 25,657 3 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 95,780 96,186 3 AmeriCredit Automobile Receivables Trust 2010-3 2.040% 9/8/15 7,450 7,579 3 AmeriCredit Automobile Receivables Trust 2010-3 3.340% 4/8/16 6,050 6,372 3 AmeriCredit Automobile Receivables Trust 2011-1 2.190% 2/8/16 4,760 4,832 3 AmeriCredit Automobile Receivables Trust 2011-3 1.170% 1/8/16 6,520 6,546 3 AmeriCredit Automobile Receivables Trust 2011-3 2.280% 6/8/16 10,000 10,207 3,4 Avis Budget Rental Car Funding AESOP LLC 2.090% 4/20/15 39,465 39,976 3,4 Avis Budget Rental Car Funding AESOP LLC 3.150% 3/20/17 8,000 8,329 3,4 Citibank Omni Master Trust 2009-A17 4.900% 11/15/18 38,000 40,566 3 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 16,040 16,636 3,4 Ford Credit Floorplan Master Owner Trust A Series 2010-3 4.200% 2/15/17 7,000 7,455 3 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 27,005 27,980 3,4 GE Equipment Small Ticket LLC Series 2011-1 1.450% 1/21/18 8,806 8,845 3,4 Hertz Vehicle Financing LLC 2.600% 2/25/15 13,500 13,675 3,4 Hertz Vehicle Financing LLC 2.200% 3/25/16 28,910 29,653 3,4 Hertz Vehicle Financing LLC 2010-1A 3.740% 2/25/17 28,680 30,785 3,4 HLSS Servicer Advance Receivables Backed Notes 1.495% 1/16/46 7,065 7,107 3,4 HLSS Servicer Advance Receivables Backed Notes 2.289% 1/15/48 10,350 10,590 3,4 Huntington Auto Trust 2011-1 1.010% 1/15/16 16,681 16,752 1 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 3,4 Hyundai Auto Lease Securitization Trust 2011-A 1.020% 8/15/14 11,526 11,553 3 Nissan Auto Lease Trust 2011-A 1.040% 8/15/14 36,419 36,517 3,4 OBP Depositor LLC Trust 4.646% 7/15/45 23,260 26,647 3,4 Santander Drive Auto Receivables Trust 2011-S2 2.390% 6/15/17 5,470 5,533 3 Santander Drive Auto Receivables Trust 2012-5 0.830% 12/15/16 6,365 6,382 3 World Omni Automobile Lease Securitization Trust 2011-A 1.490% 10/15/14 16,602 16,677 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $619,736) 630,341 Corporate Bonds (41.0%) Finance (16.1%) Banking (12.0%) American Express Co. 7.250% 5/20/14 17,000 18,253 American Express Co. 5.500% 9/12/16 25,000 28,615 American Express Co. 6.150% 8/28/17 35,000 41,887 American Express Credit Corp. 2.750% 9/15/15 56,365 58,954 American Express Credit Corp. 2.800% 9/19/16 13,635 14,449 American Express Credit Corp. 2.375% 3/24/17 35,650 37,328 Bank of America Corp. 7.375% 5/15/14 12,590 13,474 Bank of America Corp. 5.375% 6/15/14 25,525 26,793 Bank of America Corp. 3.625% 3/17/16 10,000 10,610 Bank of America Corp. 3.750% 7/12/16 28,940 30,757 Bank of America Corp. 5.625% 10/14/16 22,500 25,326 Bank of America Corp. 5.650% 5/1/18 60,090 69,590 Bank of America Corp. 5.625% 7/1/20 25,000 29,154 Bank of America Corp. 5.875% 1/5/21 10,285 12,122 Bank of America Corp. 5.000% 5/13/21 35,910 39,924 Bank of America Corp. 5.700% 1/24/22 26,000 30,538 Bank of America Corp. 3.300% 1/11/23 13,000 12,764 Bank of America Corp. 5.875% 2/7/42 8,770 10,389 Bank of Montreal 2.500% 1/11/17 71,580 75,002 Bank of New York Mellon Corp. 2.950% 6/18/15 14,750 15,483 Bank of New York Mellon Corp. 5.450% 5/15/19 49,465 59,749 Bank of Nova Scotia 3.400% 1/22/15 47,000 49,327 Bank of Nova Scotia 2.550% 1/12/17 31,000 32,575 Bank One Corp. 7.750% 7/15/25 25,000 33,734 Barclays Bank plc 2.375% 1/13/14 27,000 27,377 Barclays Bank plc 5.000% 9/22/16 12,865 14,478 Barclays Bank plc 6.750% 5/22/19 18,605 23,220 Barclays Bank plc 5.125% 1/8/20 20,000 23,112 BB&T Corp. 1.600% 8/15/17 19,775 19,950 BB&T Corp. 5.250% 11/1/19 19,000 22,138 Bear Stearns Cos. LLC 7.250% 2/1/18 14,860 18,348 BNP Paribas SA 3.250% 3/11/15 34,770 36,144 Canadian Imperial Bank of Commerce 2.350% 12/11/15 41,000 42,828 Capital One Financial Corp. 7.375% 5/23/14 18,335 19,692 Capital One Financial Corp. 2.150% 3/23/15 24,030 24,587 Capital One Financial Corp. 3.150% 7/15/16 6,787 7,210 Capital One Financial Corp. 4.750% 7/15/21 36,165 40,887 Citigroup Inc. 6.010% 1/15/15 15,000 16,246 Citigroup Inc. 4.750% 5/19/15 14,725 15,778 Citigroup Inc. 4.587% 12/15/15 15,410 16,712 Citigroup Inc. 3.953% 6/15/16 41,322 44,533 Citigroup Inc. 4.450% 1/10/17 7,075 7,782 Citigroup Inc. 6.125% 11/21/17 18,000 21,296 Citigroup Inc. 6.125% 5/15/18 8,500 10,160 Citigroup Inc. 8.500% 5/22/19 28,000 37,331 Citigroup Inc. 5.375% 8/9/20 72,645 84,989 Citigroup Inc. 4.500% 1/14/22 21,965 24,418 Citigroup Inc. 6.625% 6/15/32 9,000 10,680 Citigroup Inc. 6.000% 10/31/33 15,000 16,668 Citigroup Inc. 5.850% 12/11/34 15,000 17,511 Citigroup Inc. 6.125% 8/25/36 50,000 56,735 2 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Citigroup Inc. 8.125% 7/15/39 3,380 4,935 Citigroup Inc. 5.875% 1/30/42 7,460 8,863 Comerica Inc. 3.000% 9/16/15 3,065 3,222 4 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.200% 3/11/15 28,000 29,129 4 Credit Agricole SA 3.500% 4/13/15 28,000 29,125 Credit Suisse 2.200% 1/14/14 32,000 32,410 Credit Suisse 3.500% 3/23/15 22,970 24,180 Credit Suisse 5.300% 8/13/19 9,000 10,618 Credit Suisse 4.375% 8/5/20 25,000 28,124 Credit Suisse USA Inc. 5.125% 1/15/14 23,825 24,656 Credit Suisse USA Inc. 4.875% 1/15/15 5,430 5,827 Deutsche Bank AG 4.875% 5/20/13 30,000 30,172 Deutsche Bank AG 3.450% 3/30/15 44,000 46,289 Goldman Sachs Group Inc. 3.625% 2/7/16 5,975 6,346 Goldman Sachs Group Inc. 6.250% 9/1/17 64,073 74,952 Goldman Sachs Group Inc. 5.950% 1/18/18 24,190 28,137 Goldman Sachs Group Inc. 7.500% 2/15/19 20,790 26,028 Goldman Sachs Group Inc. 6.000% 6/15/20 20,000 23,434 Goldman Sachs Group Inc. 5.250% 7/27/21 52,165 59,142 Goldman Sachs Group Inc. 5.750% 1/24/22 67,095 77,840 Goldman Sachs Group Inc. 3.625% 1/22/23 7,715 7,724 Goldman Sachs Group Inc. 6.125% 2/15/33 20,000 22,841 Goldman Sachs Group Inc. 6.450% 5/1/36 25,000 26,920 Goldman Sachs Group Inc. 6.250% 2/1/41 35,790 42,293 4 HSBC Bank plc 2.000% 1/19/14 11,000 11,066 4 HSBC Bank plc 3.500% 6/28/15 30,000 31,737 4 HSBC Bank plc 4.750% 1/19/21 42,960 49,208 HSBC Bank USA NA 4.625% 4/1/14 13,100 13,596 HSBC Bank USA NA 5.875% 11/1/34 21,000 24,262 HSBC Holdings plc 4.000% 3/30/22 10,870 11,703 HSBC Holdings plc 7.625% 5/17/32 15,800 20,939 HSBC Holdings plc 6.500% 5/2/36 22,000 27,009 HSBC Holdings plc 6.100% 1/14/42 58,000 74,295 HSBC USA Inc. 1.625% 1/16/18 35,910 35,802 4 ING Bank NV 2.000% 10/18/13 34,000 34,188 4 ING Bank NV 3.750% 3/7/17 35,000 37,480 JPMorgan Chase & Co. 5.125% 9/15/14 5,625 5,959 JPMorgan Chase & Co. 3.450% 3/1/16 13,000 13,816 JPMorgan Chase & Co. 3.150% 7/5/16 22,000 23,330 JPMorgan Chase & Co. 2.000% 8/15/17 35,000 35,707 JPMorgan Chase & Co. 6.300% 4/23/19 68,310 83,197 JPMorgan Chase & Co. 4.625% 5/10/21 14,000 15,657 JPMorgan Chase & Co. 4.350% 8/15/21 33,285 36,742 JPMorgan Chase & Co. 4.500% 1/24/22 10,000 11,120 JPMorgan Chase & Co. 3.250% 9/23/22 22,380 22,343 JPMorgan Chase & Co. 5.600% 7/15/41 70,000 83,391 JPMorgan Chase & Co. 5.400% 1/6/42 16,235 18,666 4 Lloyds TSB Bank plc 4.375% 1/12/15 14,665 15,457 Mellon Funding Corp. 5.000% 12/1/14 12,000 12,794 Merrill Lynch & Co. Inc. 5.000% 2/3/14 15,000 15,521 Merrill Lynch & Co. Inc. 6.875% 4/25/18 32,000 38,633 Merrill Lynch & Co. Inc. 6.110% 1/29/37 30,000 33,838 Morgan Stanley 6.000% 5/13/14 20,894 22,006 Morgan Stanley 4.000% 7/24/15 32,000 33,742 Morgan Stanley 3.800% 4/29/16 9,470 10,046 Morgan Stanley 5.450% 1/9/17 15,000 16,799 Morgan Stanley 5.950% 12/28/17 10,000 11,585 Morgan Stanley 6.625% 4/1/18 15,000 17,911 Morgan Stanley 7.300% 5/13/19 53,955 66,648 Morgan Stanley 5.500% 7/24/20 15,000 17,231 Morgan Stanley 5.750% 1/25/21 13,900 16,051 Morgan Stanley 7.250% 4/1/32 51,100 66,441 National City Bank 5.800% 6/7/17 50,000 58,584 4 Nordea Bank AB 2.125% 1/14/14 33,000 33,364 3 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Nordea Bank AB 3.700% 11/13/14 12,155 12,732 Northern Trust Corp. 3.450% 11/4/20 10,285 11,133 PNC Bank NA 5.250% 1/15/17 16,000 18,224 3 PNC Financial Services Group Inc. 8.250% 5/29/49 12,000 12,060 PNC Funding Corp. 4.250% 9/21/15 5,765 6,257 4 Standard Chartered plc 3.850% 4/27/15 8,525 8,959 State Street Corp. 5.375% 4/30/17 55,500 64,375 4 Svenska Handelsbanken AB 4.875% 6/10/14 29,000 30,324 Svenska Handelsbanken AB 2.875% 4/4/17 57,000 60,170 Toronto-Dominion Bank 2.375% 10/19/16 15,000 15,719 UBS AG 3.875% 1/15/15 15,107 15,902 UBS AG 4.875% 8/4/20 45,000 51,827 US Bancorp 2.875% 11/20/14 17,000 17,666 US Bancorp 2.200% 11/15/16 30,010 31,266 US Bancorp 1.650% 5/15/17 25,000 25,501 US Bank NA 4.950% 10/30/14 12,400 13,220 Wachovia Bank NA 4.800% 11/1/14 19,640 20,888 Wachovia Corp. 4.875% 2/15/14 19,250 19,941 Wachovia Corp. 5.250% 8/1/14 14,495 15,337 Wachovia Corp. 5.750% 2/1/18 9,500 11,300 Wachovia Corp. 6.605% 10/1/25 15,000 19,050 Wells Fargo & Co. 3.750% 10/1/14 20,000 20,935 Wells Fargo & Co. 3.625% 4/15/15 11,400 12,031 Wells Fargo & Co. 3.676% 6/15/16 17,000 18,363 Wells Fargo & Co. 2.625% 12/15/16 20,000 21,029 Wells Fargo & Co. 5.625% 12/11/17 47,000 55,371 Wells Fargo & Co. 4.600% 4/1/21 40,000 45,523 Wells Fargo & Co. 3.500% 3/8/22 61,300 64,222 Wells Fargo & Co. 3.450% 2/13/23 17,035 17,176 Wells Fargo Bank NA 5.950% 8/26/36 25,000 30,753 Brokerage (0.0%) Ameriprise Financial Inc. 5.300% 3/15/20 6,625 7,894 Finance Companies (1.2%) General Electric Capital Corp. 5.375% 10/20/16 5,700 6,497 General Electric Capital Corp. 5.625% 5/1/18 10,000 11,843 General Electric Capital Corp. 5.300% 2/11/21 6,305 7,222 General Electric Capital Corp. 4.650% 10/17/21 65,000 72,764 General Electric Capital Corp. 3.150% 9/7/22 43,246 42,861 General Electric Capital Corp. 3.100% 1/9/23 7,785 7,687 General Electric Capital Corp. 6.750% 3/15/32 75,000 95,252 General Electric Capital Corp. 5.875% 1/14/38 85,695 99,375 General Electric Capital Corp. 6.875% 1/10/39 33,000 43,539 HSBC Finance Corp. 4.750% 7/15/13 12,225 12,372 Insurance (2.3%) ACE INA Holdings Inc. 2.600% 11/23/15 24,000 25,170 ACE INA Holdings Inc. 5.700% 2/15/17 15,000 17,536 ACE INA Holdings Inc. 5.900% 6/15/19 15,000 18,672 Aetna Inc. 1.750% 5/15/17 2,966 3,019 Aetna Inc. 6.500% 9/15/18 5,395 6,671 Allstate Corp. 7.500% 6/15/13 20,000 20,287 Allstate Corp. 6.200% 5/16/14 7,000 7,429 Allstate Corp. 7.450% 5/16/19 10,000 13,158 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 32,000 38,228 Cigna Corp. 2.750% 11/15/16 13,365 14,170 Genworth Global Funding Trusts 5.750% 5/15/13 10,000 10,053 4 Genworth Life Institutional Funding Trust 5.875% 5/3/13 12,000 12,044 Hartford Financial Services Group Inc. 5.500% 10/15/16 16,665 19,013 4 Liberty Mutual Insurance Co. 8.500% 5/15/25 21,665 28,491 4 MassMutual Global Funding II 2.875% 4/21/14 3,878 3,971 MetLife Inc. 4.125% 8/13/42 5,300 5,003 4 Metropolitan Life Global Funding I 5.125% 4/10/13 25,000 25,023 4 Metropolitan Life Global Funding I 5.125% 6/10/14 15,000 15,775 4 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Metropolitan Life Global Funding I 2.000% 1/9/15 37,000 37,783 4 Metropolitan Life Global Funding I 1.500% 1/10/18 35,550 35,566 4 Metropolitan Life Insurance Co. 7.800% 11/1/25 25,000 34,770 4 New York Life Global Funding 1.650% 5/15/17 53,000 54,040 4 New York Life Insurance Co. 5.875% 5/15/33 44,785 54,562 Prudential Financial Inc. 5.100% 9/20/14 12,000 12,751 Prudential Financial Inc. 4.750% 6/13/15 21,000 22,709 Prudential Financial Inc. 3.000% 5/12/16 3,550 3,762 Prudential Financial Inc. 4.500% 11/15/20 24,055 27,034 Travelers Cos. Inc. 5.800% 5/15/18 8,690 10,571 Travelers Cos. Inc. 5.900% 6/2/19 9,400 11,688 UnitedHealth Group Inc. 6.000% 2/15/18 22,000 26,641 UnitedHealth Group Inc. 3.875% 10/15/20 6,786 7,459 UnitedHealth Group Inc. 2.875% 3/15/22 1,665 1,686 UnitedHealth Group Inc. 2.875% 3/15/23 12,000 11,957 UnitedHealth Group Inc. 6.625% 11/15/37 20,000 26,049 UnitedHealth Group Inc. 4.625% 11/15/41 36,010 37,223 UnitedHealth Group Inc. 4.250% 3/15/43 31,000 30,501 WellPoint Inc. 4.350% 8/15/20 25,635 28,442 WellPoint Inc. 3.125% 5/15/22 30,450 30,629 WellPoint Inc. 3.300% 1/15/23 8,096 8,210 Real Estate Investment Trusts (0.6%) Duke Realty LP 6.500% 1/15/18 5,170 6,130 HCP Inc. 6.000% 1/30/17 20,000 23,139 Liberty Property LP 6.625% 10/1/17 10,096 12,017 Realty Income Corp. 5.950% 9/15/16 9,940 11,441 Realty Income Corp. 5.750% 1/15/21 8,675 10,125 Simon Property Group LP 5.100% 6/15/15 16,000 17,474 Simon Property Group LP 5.250% 12/1/16 5,000 5,710 Simon Property Group LP 5.875% 3/1/17 15,000 17,438 Simon Property Group LP 6.125% 5/30/18 6,625 8,115 Simon Property Group LP 4.375% 3/1/21 22,000 24,614 Simon Property Group LP 4.125% 12/1/21 12,946 14,312 4 WEA Finance LLC 7.125% 4/15/18 21,425 26,472 4 WEA Finance LLC / WT Finance Aust Pty Ltd. 7.500% 6/2/14 25,000 26,866 5,534,837 Industrial (21.6%) Basic Industry (0.5%) Agrium Inc. 6.125% 1/15/41 6,055 6,818 EI du Pont de Nemours & Co. 2.750% 4/1/16 23,000 24,405 Monsanto Finance Canada Co. 5.500% 7/30/35 15,000 18,361 Rio Tinto Alcan Inc. 4.500% 5/15/13 22,300 22,405 Rio Tinto Finance USA plc 2.000% 3/22/17 18,285 18,736 Rio Tinto Finance USA plc 1.625% 8/21/17 38,000 38,249 Rio Tinto Finance USA plc 3.500% 3/22/22 34,000 35,164 Rio Tinto Finance USA plc 4.750% 3/22/42 10,000 10,504 Capital Goods (1.6%) 3M Co. 6.375% 2/15/28 20,825 28,898 Boeing Co. 3.750% 11/20/16 23,500 25,732 Caterpillar Financial Services Corp. 1.375% 5/20/14 19,745 19,966 Caterpillar Financial Services Corp. 2.750% 6/24/15 7,500 7,852 Caterpillar Inc. 3.900% 5/27/21 32,880 36,467 Caterpillar Inc. 2.600% 6/26/22 9,575 9,656 Caterpillar Inc. 3.803% 8/15/42 20,469 19,348 Deere & Co. 4.375% 10/16/19 13,090 15,283 Dover Corp. 4.875% 10/15/15 10,000 11,064 Eaton Corp. 5.300% 3/15/17 20,000 22,945 Eaton Corp. 6.500% 6/1/25 10,000 12,800 General Dynamics Corp. 3.875% 7/15/21 9,950 11,049 General Electric Co. 4.125% 10/9/42 7,940 7,948 Honeywell International Inc. 4.250% 3/1/21 29,484 33,988 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 7,000 7,141 John Deere Capital Corp. 2.950% 3/9/15 6,595 6,897 5 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) John Deere Capital Corp. 2.000% 1/13/17 53,000 54,900 John Deere Capital Corp. 1.700% 1/15/20 7,545 7,434 John Deere Capital Corp. 3.150% 10/15/21 21,251 22,423 Lockheed Martin Corp. 2.125% 9/15/16 6,700 6,935 Raytheon Co. 3.125% 10/15/20 10,000 10,574 4 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 45,820 52,812 United Technologies Corp. 4.875% 5/1/15 10,105 11,026 United Technologies Corp. 1.800% 6/1/17 13,070 13,495 United Technologies Corp. 4.500% 4/15/20 24,170 28,035 United Technologies Corp. 3.100% 6/1/22 10,095 10,565 United Technologies Corp. 4.500% 6/1/42 38,885 41,472 Communication (5.1%) America Movil SAB de CV 3.125% 7/16/22 57,330 56,195 America Movil SAB de CV 6.125% 3/30/40 10,000 11,700 America Movil SAB de CV 4.375% 7/16/42 17,680 16,459 4 American Tower Trust I 1.551% 3/15/18 13,530 13,591 AT&T Inc. 2.500% 8/15/15 21,000 21,813 AT&T Inc. 2.950% 5/15/16 48,790 51,509 AT&T Inc. 1.600% 2/15/17 20,000 20,271 AT&T Inc. 1.400% 12/1/17 20,000 19,884 AT&T Inc. 3.875% 8/15/21 40,000 43,227 AT&T Inc. 3.000% 2/15/22 10,000 10,096 AT&T Inc. 6.500% 9/1/37 50,000 61,676 AT&T Inc. 6.300% 1/15/38 2,863 3,441 AT&T Inc. 6.400% 5/15/38 5,000 6,105 AT&T Inc. 6.550% 2/15/39 19,580 24,233 AT&T Inc. 5.350% 9/1/40 33,257 35,624 AT&T Inc. 5.550% 8/15/41 12,137 13,306 BellSouth Corp. 6.000% 11/15/34 34,000 37,805 CBS Corp. 5.750% 4/15/20 3,995 4,715 CBS Corp. 4.300% 2/15/21 36,710 39,949 CBS Corp. 3.375% 3/1/22 6,930 7,066 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 12,500 16,608 Comcast Corp. 4.250% 1/15/33 15,060 15,141 Comcast Corp. 6.450% 3/15/37 20,000 25,373 Comcast Corp. 6.950% 8/15/37 45,000 60,159 Comcast Corp. 4.500% 1/15/43 20,000 20,198 4 COX Communications Inc. 5.875% 12/1/16 40,000 46,456 4 COX Communications Inc. 4.700% 12/15/42 5,250 5,192 4 Deutsche Telekom International Finance BV 2.250% 3/6/17 14,240 14,614 Deutsche Telekom International Finance BV 8.750% 6/15/30 30,000 42,310 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 11,000 11,556 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 1.750% 1/15/18 16,655 16,488 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 20,000 22,944 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 4,900 5,324 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 10,000 11,138 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.800% 3/15/22 11,000 11,268 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.000% 8/15/40 8,000 8,539 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 24,895 27,908 Discovery Communications LLC 5.625% 8/15/19 7,635 9,070 Discovery Communications LLC 5.050% 6/1/20 13,365 15,453 Discovery Communications LLC 3.250% 4/1/23 4,465 4,526 Discovery Communications LLC 4.950% 5/15/42 3,205 3,316 Discovery Communications LLC 4.875% 4/1/43 6,780 6,915 France Telecom SA 8.500% 3/1/31 40,000 57,222 Grupo Televisa SAB 6.625% 1/15/40 13,805 16,851 Michigan Bell Telephone Co. 7.850% 1/15/22 25,000 33,078 4 NBCUniversal Enterprise Inc. 1.662% 4/15/18 47,135 47,343 4 NBCUniversal Enterprise Inc. 1.974% 4/15/19 84,070 84,660 NBCUniversal Media LLC 4.375% 4/1/21 26,000 29,231 News America Inc. 4.500% 2/15/21 4,650 5,253 News America Inc. 6.200% 12/15/34 11,000 13,029 News America Inc. 6.150% 3/1/37 12,668 14,944 6 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) News America Inc. 6.650% 11/15/37 5,320 6,599 News America Inc. 6.150% 2/15/41 7,985 9,549 4 SBA Tower Trust 4.254% 4/15/15 16,640 17,609 4 SBA Tower Trust 2.933% 12/15/17 28,850 30,283 Telefonica Emisiones SAU 3.992% 2/16/16 24,850 25,910 Time Warner Cable Inc. 5.850% 5/1/17 70,000 81,336 Time Warner Cable Inc. 4.500% 9/15/42 8,725 7,920 Verizon Communications Inc. 3.000% 4/1/16 10,000 10,587 Verizon Communications Inc. 5.500% 4/1/17 35,000 40,571 Verizon Communications Inc. 6.100% 4/15/18 11,000 13,272 Verizon Communications Inc. 3.500% 11/1/21 78,905 81,948 Verizon Communications Inc. 6.400% 2/15/38 23,000 27,828 Verizon Communications Inc. 4.750% 11/1/41 28,730 28,217 Verizon New Jersey Inc. 8.000% 6/1/22 14,585 19,531 Verizon Virginia Inc. 7.875% 1/15/22 16,000 21,186 Vodafone Group plc 2.875% 3/16/16 34,000 35,773 Vodafone Group plc 1.250% 9/26/17 37,000 36,649 Vodafone Group plc 5.450% 6/10/19 26,000 30,862 Vodafone Group plc 2.500% 9/26/22 23,185 22,333 Consumer Cyclical (3.8%) Amazon.com Inc. 2.500% 11/29/22 31,600 30,576 4 American Honda Finance Corp. 6.700% 10/1/13 25,000 25,766 4 American Honda Finance Corp. 2.500% 9/21/15 25,000 25,991 4 American Honda Finance Corp. 1.500% 9/11/17 15,750 15,878 4 American Honda Finance Corp. 1.600% 2/16/18 14,340 14,515 AutoZone Inc. 4.000% 11/15/20 25,000 26,778 AutoZone Inc. 3.700% 4/15/22 12,752 13,198 CVS Caremark Corp. 5.750% 6/1/17 12,176 14,423 CVS Caremark Corp. 2.750% 12/1/22 20,000 19,731 3,4 CVS Pass-Through Trust 5.926% 1/10/34 16,060 19,007 Daimler Finance North America LLC 6.500% 11/15/13 11,845 12,279 4 Daimler Finance North America LLC 3.000% 3/28/16 6,500 6,827 4 Daimler Finance North America LLC 2.625% 9/15/16 44,000 45,872 4 Daimler Finance North America LLC 2.250% 7/31/19 55,275 55,498 eBay Inc. 1.350% 7/15/17 10,960 11,079 eBay Inc. 2.600% 7/15/22 17,530 17,434 4 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 12,122 12,555 Home Depot Inc. 5.400% 3/1/16 5,000 5,668 Home Depot Inc. 3.950% 9/15/20 5,500 6,178 Home Depot Inc. 4.400% 4/1/21 12,300 14,166 4 Hyundai Capital America 1.625% 10/2/15 13,520 13,598 Johnson Controls Inc. 5.000% 3/30/20 29,000 33,064 Johnson Controls Inc. 3.750% 12/1/21 25,000 26,616 Lowe's Cos. Inc. 5.000% 10/15/15 20,000 22,220 Lowe's Cos. Inc. 2.125% 4/15/16 26,665 27,793 Lowe's Cos. Inc. 6.650% 9/15/37 5,000 6,540 Lowe's Cos. Inc. 5.800% 4/15/40 10,280 12,377 McDonald's Corp. 1.875% 5/29/19 6,180 6,305 McDonald's Corp. 3.500% 7/15/20 21,760 24,044 McDonald's Corp. 2.625% 1/15/22 10,175 10,366 4 Nissan Motor Acceptance Corp. 1.950% 9/12/17 42,355 43,079 4 Nissan Motor Acceptance Corp. 1.800% 3/15/18 38,400 38,508 PACCAR Financial Corp. 1.600% 3/15/17 34,687 35,342 Target Corp. 5.375% 5/1/17 5,000 5,854 Target Corp. 6.000% 1/15/18 16,500 20,110 Target Corp. 2.900% 1/15/22 24,000 24,847 Target Corp. 7.000% 1/15/38 17,500 25,281 Time Warner Inc. 5.875% 11/15/16 39,000 45,355 Time Warner Inc. 4.750% 3/29/21 13,000 14,733 Time Warner Inc. 6.250% 3/29/41 8,000 9,418 Toyota Motor Credit Corp. 2.800% 1/11/16 29,762 31,409 Toyota Motor Credit Corp. 2.050% 1/12/17 26,000 26,920 Toyota Motor Credit Corp. 1.750% 5/22/17 22,000 22,442 7 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Toyota Motor Credit Corp. 1.250% 10/5/17 34,150 34,090 Viacom Inc. 6.250% 4/30/16 20,000 22,973 Viacom Inc. 5.625% 9/15/19 10,000 11,956 Viacom Inc. 3.875% 12/15/21 9,815 10,530 Viacom Inc. 4.875% 6/15/43 18,630 18,825 4 Volkswagen International Finance NV 1.625% 8/12/13 24,220 24,278 4 Volkswagen International Finance NV 1.625% 3/22/15 50,000 50,705 Wal-Mart Stores Inc. 3.625% 7/8/20 75,000 82,843 Wal-Mart Stores Inc. 3.250% 10/25/20 6,290 6,808 Wal-Mart Stores Inc. 4.250% 4/15/21 15,000 17,221 Wal-Mart Stores Inc. 5.625% 4/15/41 52,780 66,260 Walt Disney Co. 5.625% 9/15/16 20,000 23,221 Western Union Co. 5.930% 10/1/16 7,675 8,489 Consumer Noncyclical (7.1%) 4 AbbVie Inc. 1.750% 11/6/17 28,485 28,953 4 AbbVie Inc. 2.000% 11/6/18 34,395 34,851 Altria Group Inc. 4.750% 5/5/21 40,806 46,160 Altria Group Inc. 2.850% 8/9/22 13,000 12,741 Amgen Inc. 2.300% 6/15/16 11,460 11,904 Amgen Inc. 5.150% 11/15/41 31,000 33,457 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 6,635 8,730 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 8,300 10,760 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 75,000 90,257 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 7,000 8,009 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 35,200 34,548 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 6,610 6,211 AstraZeneca plc 5.900% 9/15/17 50,000 60,080 AstraZeneca plc 1.950% 9/18/19 40,325 40,786 4 BAT International Finance plc 3.250% 6/7/22 50,880 52,594 Baxter International Inc. 2.400% 8/15/22 34,155 33,599 Becton Dickinson & Co. 1.750% 11/8/16 19,145 19,702 Bestfoods 6.625% 4/15/28 25,000 34,860 Cardinal Health Inc. 5.850% 12/15/17 4,000 4,755 Cardinal Health Inc. 1.700% 3/15/18 2,401 2,389 Cardinal Health Inc. 3.200% 3/15/23 11,650 11,545 4 Cargill Inc. 6.000% 11/27/17 7,000 8,378 4 Cargill Inc. 6.125% 9/15/36 22,000 26,616 4 Cargill Inc. 6.625% 9/15/37 42,830 55,964 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 1,935 1,966 Catholic Health Initiatives Colorado GO 2.950% 11/1/22 5,450 5,529 3 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 36,775 36,977 Coca-Cola Co. 1.800% 9/1/16 8,098 8,374 Coca-Cola Co. 5.350% 11/15/17 50,000 59,341 Coca-Cola Enterprises Inc. 2.125% 9/15/15 5,000 5,148 Coca-Cola Enterprises Inc. 2.000% 8/19/16 13,955 14,372 Coca-Cola Enterprises Inc. 3.500% 9/15/20 4,600 4,854 Coca-Cola Enterprises Inc. 4.500% 9/1/21 14,785 16,708 Colgate-Palmolive Co. 2.950% 11/1/20 25,000 26,632 ConAgra Foods Inc. 1.900% 1/25/18 8,125 8,207 ConAgra Foods Inc. 3.200% 1/25/23 6,990 6,974 Diageo Capital plc 5.500% 9/30/16 11,066 12,679 Diageo Investment Corp. 2.875% 5/11/22 17,245 17,472 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 7,406 7,815 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 6,850 6,723 Dr Pepper Snapple Group Inc. 2.700% 11/15/22 6,900 6,838 Eli Lilly & Co. 5.500% 3/15/27 20,000 25,280 Express Scripts Holding Co. 3.500% 11/15/16 46,000 49,571 Express Scripts Holding Co. 2.650% 2/15/17 12,371 12,956 Express Scripts Holding Co. 4.750% 11/15/21 10,000 11,347 General Mills Inc. 5.650% 2/15/19 6,850 8,253 5 General Mills Inc. 6.390% 2/5/23 50,000 61,017 General Mills Inc. 4.150% 2/15/43 18,400 18,442 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 20,000 24,215 8 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) GlaxoSmithKline Capital Inc. 2.800% 3/18/23 29,335 29,588 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 16,055 19,024 GlaxoSmithKline Capital plc 1.500% 5/8/17 20,770 21,102 GlaxoSmithKline Capital plc 2.850% 5/8/22 43,395 44,267 4 Heineken NV 1.400% 10/1/17 7,495 7,475 4 Heineken NV 2.750% 4/1/23 22,335 22,045 4 Heineken NV 4.000% 10/1/42 1,260 1,187 Johnson & Johnson 2.150% 5/15/16 5,820 6,108 Johnson & Johnson 6.730% 11/15/23 15,000 20,923 Kaiser Foundation Hospitals 3.500% 4/1/22 6,525 6,850 Kaiser Foundation Hospitals 4.875% 4/1/42 11,840 12,908 Kellogg Co. 4.000% 12/15/20 41,000 45,656 Kimberly-Clark Corp. 6.250% 7/15/18 25,000 31,183 Kraft Foods Group Inc. 2.250% 6/5/17 10,085 10,469 Kraft Foods Group Inc. 3.500% 6/6/22 36,735 38,327 Kraft Foods Group Inc. 5.000% 6/4/42 11,075 11,901 Kroger Co. 2.200% 1/15/17 22,780 23,491 McKesson Corp. 3.250% 3/1/16 4,910 5,247 McKesson Corp. 2.700% 12/15/22 7,010 6,958 McKesson Corp. 2.850% 3/15/23 6,840 6,859 Medtronic Inc. 1.375% 4/1/18 16,225 16,198 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 11,505 13,203 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 6,535 6,299 Merck & Co. Inc. 3.875% 1/15/21 30,000 33,469 Merck Sharp & Dohme Corp. 5.000% 6/30/19 18,000 21,539 Molson Coors Brewing Co. 2.000% 5/1/17 1,036 1,062 Molson Coors Brewing Co. 3.500% 5/1/22 14,905 15,545 Molson Coors Brewing Co. 5.000% 5/1/42 13,220 14,005 Mondelez International Inc. 4.125% 2/9/16 15,000 16,325 Mondelez International Inc. 5.375% 2/10/20 15,000 17,797 Mondelez International Inc. 6.875% 1/26/39 7,000 9,383 Mondelez International Inc. 6.500% 2/9/40 12,000 15,591 PepsiCo Inc. 3.100% 1/15/15 26,000 27,264 PepsiCo Inc. 3.125% 11/1/20 53,000 56,645 PepsiCo Inc. 2.750% 3/5/22 10,000 10,121 PepsiCo Inc. 4.000% 3/5/42 35,200 34,805 4 Pernod-Ricard SA 4.450% 1/15/22 31,465 34,580 Pfizer Inc. 5.350% 3/15/15 12,155 13,257 Pfizer Inc. 6.200% 3/15/19 28,600 35,909 Philip Morris International Inc. 4.500% 3/26/20 25,000 28,701 Philip Morris International Inc. 4.125% 5/17/21 15,705 17,570 Philip Morris International Inc. 2.500% 8/22/22 13,250 13,053 Philip Morris International Inc. 2.625% 3/6/23 23,000 22,633 Philip Morris International Inc. 3.875% 8/21/42 22,785 21,144 3 Procter & Gamble - Esop 9.360% 1/1/21 17,531 23,172 Procter & Gamble Co. 6.450% 1/15/26 25,000 34,335 Procter & Gamble Co. 5.550% 3/5/37 25,000 31,944 4 Roche Holdings Inc. 6.000% 3/1/19 37,000 46,076 4 SABMiller Holdings Inc. 2.450% 1/15/17 15,100 15,762 4 SABMiller Holdings Inc. 3.750% 1/15/22 4,310 4,628 4 SABMiller Holdings Inc. 4.950% 1/15/42 5,700 6,292 4 SABMiller plc 6.500% 7/15/18 30,000 36,815 Sanofi 4.000% 3/29/21 36,275 40,313 St. Jude Medical Inc. 2.500% 1/15/16 18,175 18,908 St. Jude Medical Inc. 4.875% 7/15/19 3,494 3,987 4 Tesco plc 5.500% 11/15/17 10,000 11,724 Thermo Fisher Scientific Inc. 2.050% 2/21/14 5,216 5,283 Thermo Fisher Scientific Inc. 3.250% 11/20/14 5,160 5,360 Thermo Fisher Scientific Inc. 3.200% 5/1/15 6,020 6,293 Thermo Fisher Scientific Inc. 3.200% 3/1/16 9,330 9,895 Thermo Fisher Scientific Inc. 1.850% 1/15/18 18,975 19,157 Unilever Capital Corp. 4.250% 2/10/21 78,185 89,077 Wyeth LLC 5.950% 4/1/37 15,000 19,115 4 Zoetis Inc. 3.250% 2/1/23 3,160 3,217 9 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Zoetis Inc. 4.700% 2/1/43 3,790 3,872 Energy (1.6%) Apache Corp. 6.900% 9/15/18 5,000 6,297 4 BG Energy Capital plc 2.875% 10/15/16 26,655 28,107 BP Capital Markets plc 3.125% 10/1/15 11,000 11,613 BP Capital Markets plc 3.200% 3/11/16 24,000 25,555 BP Capital Markets plc 2.248% 11/1/16 34,545 35,959 BP Capital Markets plc 4.750% 3/10/19 18,140 21,151 BP Capital Markets plc 4.500% 10/1/20 28,000 32,072 BP Capital Markets plc 4.742% 3/11/21 10,000 11,597 BP Capital Markets plc 3.245% 5/6/22 10,000 10,330 ConocoPhillips 7.000% 3/30/29 11,500 15,112 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 15,000 17,477 Encana Corp. 6.500% 8/15/34 15,000 17,356 EOG Resources Inc. 5.625% 6/1/19 8,285 10,076 4 Motiva Enterprises LLC 5.750% 1/15/20 2,535 3,055 Occidental Petroleum Corp. 4.100% 2/1/21 27,466 31,030 Occidental Petroleum Corp. 2.700% 2/15/23 18,000 18,015 4 Schlumberger Investment SA 2.400% 8/1/22 20,765 20,541 Shell International Finance BV 3.100% 6/28/15 10,000 10,568 Shell International Finance BV 3.250% 9/22/15 14,785 15,781 Shell International Finance BV 4.375% 3/25/20 24,000 27,830 Shell International Finance BV 2.250% 1/6/23 46,000 44,773 Suncor Energy Inc. 5.950% 12/1/34 13,000 15,558 Texaco Capital Inc. 8.625% 4/1/32 25,000 39,516 Total Capital International SA 1.550% 6/28/17 38,435 39,084 Total Capital International SA 2.700% 1/25/23 30,390 30,493 Other Industrial (0.2%) 4 Hutchison Whampoa International 09/16 Ltd. 4.625% 9/11/15 12,000 12,945 4 Hutchison Whampoa International 09/19 Ltd. 5.750% 9/11/19 12,000 14,204 4 Hutchison Whampoa International 11 Ltd. 3.500% 1/13/17 19,660 20,927 3 Johns Hopkins University Maryland GO 4.083% 7/1/53 24,695 25,408 Technology (1.2%) Cisco Systems Inc. 4.450% 1/15/20 41,500 47,785 Google Inc. 2.125% 5/19/16 14,050 14,688 Hewlett-Packard Co. 2.650% 6/1/16 9,000 9,174 Hewlett-Packard Co. 3.750% 12/1/20 42,000 41,758 Hewlett-Packard Co. 4.300% 6/1/21 45,000 45,814 Intel Corp. 3.300% 10/1/21 10,000 10,483 International Business Machines Corp. 2.000% 1/5/16 35,000 36,293 International Business Machines Corp. 1.250% 2/6/17 8,395 8,477 International Business Machines Corp. 5.700% 9/14/17 41,710 49,875 International Business Machines Corp. 7.000% 10/30/25 25,000 35,291 Microsoft Corp. 3.000% 10/1/20 10,000 10,702 Microsoft Corp. 4.000% 2/8/21 13,500 15,319 Microsoft Corp. 4.500% 10/1/40 18,210 19,510 Oracle Corp. 5.000% 7/8/19 35,000 41,560 Oracle Corp. 6.125% 7/8/39 8,000 10,245 Xerox Corp. 8.250% 5/15/14 10,335 11,158 Xerox Corp. 6.750% 2/1/17 3,525 4,091 Xerox Corp. 6.350% 5/15/18 2,395 2,806 Xerox Corp. 5.625% 12/15/19 1,245 1,423 Transportation (0.5%) Burlington Northern Santa Fe LLC 3.050% 3/15/22 7,235 7,429 4 ERAC USA Finance LLC 2.250% 1/10/14 3,075 3,112 4 ERAC USA Finance LLC 6.375% 10/15/17 36,290 43,609 4 ERAC USA Finance LLC 4.500% 8/16/21 10,270 11,318 4 ERAC USA Finance LLC 3.300% 10/15/22 745 749 4 ERAC USA Finance LLC 5.625% 3/15/42 31,000 34,459 FedEx Corp. 2.625% 8/1/22 14,760 14,513 FedEx Corp. 3.875% 8/1/42 4,505 4,223 Ryder System Inc. 2.500% 3/1/18 32,000 32,760 10 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) United Parcel Service Inc. 1.125% 10/1/17 4,055 4,079 United Parcel Service Inc. 2.450% 10/1/22 17,095 16,980 United Parcel Service Inc. 4.875% 11/15/40 14,810 17,047 7,415,511 Utilities (3.3%) Electric (2.9%) Alabama Power Co. 5.550% 2/1/17 11,765 13,631 Ameren Illinois Co. 2.700% 9/1/22 58,000 58,045 Baltimore Gas & Electric Co. 5.900% 10/1/16 15,000 17,466 Baltimore Gas & Electric Co. 2.800% 8/15/22 26,250 26,443 Carolina Power & Light Co. 2.800% 5/15/22 20,140 20,695 Carolina Power & Light Co. 6.300% 4/1/38 1,625 2,150 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 50,000 66,385 Duke Energy Carolinas LLC 5.250% 1/15/18 29,190 34,669 Duke Energy Carolinas LLC 3.900% 6/15/21 11,045 12,402 Duke Energy Corp. 2.150% 11/15/16 35,000 36,145 Duke Energy Corp. 1.625% 8/15/17 34,840 35,156 4 Enel Finance International NV 6.800% 9/15/37 8,935 9,245 Florida Power & Light Co. 6.200% 6/1/36 22,452 29,380 Florida Power & Light Co. 5.250% 2/1/41 23,745 28,522 Florida Power & Light Co. 4.125% 2/1/42 20,000 20,461 Georgia Power Co. 5.700% 6/1/17 50,000 59,082 Georgia Power Co. 4.300% 3/15/42 25,835 25,923 MidAmerican Energy Holdings Co. 6.500% 9/15/37 35,000 45,442 Mississippi Power Co. 4.250% 3/15/42 20,000 19,936 National Rural Utilities Cooperative Finance Corp. 3.050% 2/15/22 13,800 14,411 4 Niagara Mohawk Power Corp. 3.553% 10/1/14 16,500 17,150 NSTAR LLC 4.500% 11/15/19 1,880 2,164 Oklahoma Gas & Electric Co. 6.500% 4/15/28 10,000 12,467 Oncor Electric Delivery Co. LLC 5.250% 9/30/40 10,415 11,606 Pacific Gas & Electric Co. 4.250% 5/15/21 8,335 9,407 Pacific Gas & Electric Co. 2.450% 8/15/22 45,000 44,440 Pacific Gas & Electric Co. 3.750% 8/15/42 35,460 32,727 Potomac Electric Power Co. 6.500% 11/15/37 8,000 10,974 PPL Electric Utilities Corp. 2.500% 9/1/22 12,830 12,883 PPL Electric Utilities Corp. 6.250% 5/15/39 2,675 3,592 Progress Energy Inc. 3.150% 4/1/22 20,800 21,126 PSEG Power LLC 5.125% 4/15/20 15,000 17,007 Public Service Co. of Colorado 3.200% 11/15/20 13,650 14,681 Public Service Electric & Gas Co. 2.700% 5/1/15 7,970 8,325 Public Service Electric & Gas Co. 3.500% 8/15/20 10,000 11,029 Puget Sound Energy Inc. 4.434% 11/15/41 19,880 21,344 South Carolina Electric & Gas Co. 4.350% 2/1/42 29,880 30,576 Southern California Edison Co. 5.500% 8/15/18 31,730 38,745 Southern California Edison Co. 3.875% 6/1/21 24,860 27,777 Virginia Electric & Power Co. 5.950% 9/15/17 50,000 60,357 Wisconsin Electric Power Co. 5.700% 12/1/36 13,825 17,648 Natural Gas (0.4%) 4 DCP Midstream LLC 6.450% 11/3/36 9,375 10,585 Nisource Finance Corp. 6.400% 3/15/18 50,000 60,161 TransCanada PipeLines Ltd. 3.800% 10/1/20 30,875 33,934 TransCanada PipeLines Ltd. 2.500% 8/1/22 21,165 20,731 1,127,025 Total Corporate Bonds (Cost $12,841,132) 14,077,373 Sovereign Bonds (U.S. Dollar-Denominated) (0.9%) 4 Abu Dhabi National Energy Co. 5.875% 10/27/16 10,000 11,325 4 CDP Financial Inc. 4.400% 11/25/19 22,000 25,284 4 Electricite de France SA 4.600% 1/27/20 27,000 30,084 4 Gazprom Neft OAO Via GPN Capital SA 4.375% 9/19/22 20,000 19,961 Oesterreichische Kontrollbank AG 4.500% 3/9/15 17,000 18,310 Province of New Brunswick 5.200% 2/21/17 30,000 34,887 11 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Province of Ontario 4.500% 2/3/15 14,025 15,081 Province of Ontario 4.400% 4/14/20 48,000 56,206 Quebec 5.125% 11/14/16 10,000 11,547 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 7,855 8,348 Statoil ASA 3.125% 8/17/17 33,000 35,859 Statoil ASA 5.250% 4/15/19 8,895 10,732 4 Temasek Financial I Ltd. 2.375% 1/23/23 39,070 37,702 Total Sovereign Bonds (Cost $286,530) 315,326 Taxable Municipal Bonds (3.2%) Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 33,860 46,115 California GO 5.700% 11/1/21 15,655 19,020 California GO 7.550% 4/1/39 39,955 57,727 California GO 7.300% 10/1/39 3,465 4,829 California GO 7.600% 11/1/40 17,685 25,820 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 4,445 5,732 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 12,090 14,015 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 13,390 17,289 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 22,485 29,871 District of Columbia Income Tax Revenue 5.591% 12/1/34 6,480 8,042 Duke University North Carolina Revenue 5.850% 4/1/37 62,165 81,765 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 24,006 28,444 Houston TX GO 6.290% 3/1/32 23,000 29,055 Illinois GO 5.100% 6/1/33 2,535 2,504 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 16,525 20,956 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 13,130 16,555 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 28,590 40,325 Los Angeles CA Unified School District GO 5.750% 7/1/34 30,000 36,781 Louisville & Jefferson County KY Metropolitan Sewer District Revenue 6.250% 5/15/43 11,000 14,838 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 12,005 15,807 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 15,000 18,996 6 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 46,080 60,453 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 28,975 42,327 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 2,000 2,845 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 1,805 2,091 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 11,965 15,828 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 2,430 3,573 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 8,070 10,198 New York State Thruway Authority Revenue 5.883% 4/1/30 29,670 36,935 North Texas Tollway Authority System Revenue 6.718% 1/1/49 31,790 43,193 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 14,510 18,609 7 Oregon School Boards Association GO 4.759% 6/30/28 15,000 17,370 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 2,000 2,110 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 9,605 12,513 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 5,665 7,361 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 58,000 57,942 President & Fellows of Harvard College Massachusetts GO 6.300% 10/1/37 68,000 78,300 Princeton University New Jersey GO 5.700% 3/1/39 13,020 17,008 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 6,175 8,066 Texas Transportation Commission Revenue 5.178% 4/1/30 12,275 15,023 12 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) University of California Regents Medical Center Revenue 6.548% 5/15/48 11,330 14,956 University of California Regents Medical Center Revenue 6.583% 5/15/49 13,855 17,922 University of California Revenue 5.770% 5/15/43 23,675 28,584 Utah GO 3.289% 7/1/20 22,900 24,966 8 Wisconsin GO 5.700% 5/1/26 9,000 10,910 Total Taxable Municipal Bonds (Cost $900,810) 1,083,569 Shares Common Stocks (38.9%) Consumer Discretionary (1.8%) Mattel Inc. 3,926,930 171,960 WPP plc 9,184,508 146,779 Thomson Reuters Corp. 3,544,010 115,110 McDonald's Corp. 1,093,530 109,014 Time Warner Cable Inc. 859,100 82,525 625,388 Consumer Staples (5.7%) Philip Morris International Inc. 3,827,540 354,851 Kraft Foods Group Inc. 5,353,086 275,845 Sysco Corp. 7,391,220 259,949 Unilever NV 5,959,210 244,328 General Mills Inc. 3,096,700 152,698 Procter & Gamble Co. 1,866,390 143,824 Altria Group Inc. 3,953,260 135,953 Imperial Tobacco Group plc 3,482,655 121,807 Kimberly-Clark Corp. 1,177,030 115,325 PepsiCo Inc. 1,386,640 109,697 British American Tobacco plc 683,889 36,672 1,950,949 Energy (4.8%) Chevron Corp. 4,978,080 591,496 Royal Dutch Shell plc Class B 13,054,243 434,122 Exxon Mobil Corp. 3,492,700 314,727 ConocoPhillips 3,051,970 183,423 BP plc ADR 2,826,100 119,685 1,643,453 Financials (5.5%) Marsh & McLennan Cos. Inc. 12,752,190 484,201 JPMorgan Chase & Co. 8,359,700 396,751 Wells Fargo & Co. 7,567,662 279,928 BlackRock Inc. 1,030,190 264,635 M&T Bank Corp. 2,117,340 218,425 Swiss Re AG 1,482,265 120,719 ^ National Bank of Canada 1,604,210 117,822 1,882,481 Health Care (5.6%) Johnson & Johnson 7,930,590 646,581 Merck & Co. Inc. 11,154,150 493,348 Pfizer Inc. 14,276,850 412,030 Roche Holding AG 1,202,433 280,315 AstraZeneca plc ADR 1,805,050 90,216 1,922,490 Industrials (6.0%) General Electric Co. 16,312,800 377,152 Eaton Corp. plc 5,937,760 363,688 3M Co. 2,873,160 305,446 United Technologies Corp. 2,162,600 202,052 Illinois Tool Works Inc. 3,021,870 184,153 13 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) United Parcel Service Inc. Class B 1,980,700 170,142 Stanley Black & Decker Inc. 1,796,200 145,438 Waste Management Inc. 3,543,380 138,936 Lockheed Martin Corp. 1,011,330 97,613 Schneider Electric SA 1,201,478 87,862 2,072,482 Information Technology (4.1%) Analog Devices Inc. 7,309,680 339,827 Microsoft Corp. 10,715,060 306,558 Intel Corp. 12,231,320 267,254 Cisco Systems Inc. 9,099,500 190,271 Linear Technology Corp. 3,649,770 140,042 Maxim Integrated Products Inc. 2,702,150 88,225 Texas Instruments Inc. 1,726,100 61,242 1,393,419 Materials (1.7%) International Paper Co. 3,599,330 167,657 Dow Chemical Co. 4,950,200 157,614 EI du Pont de Nemours & Co. 2,857,110 140,456 Nucor Corp. 2,978,580 137,461 603,188 Telecommunication Services (1.4%) AT&T Inc. 9,777,905 358,751 Vodafone Group plc ADR 4,541,490 129,024 487,775 Utilities (2.3%) Xcel Energy Inc. 6,575,370 195,288 National Grid plc 15,392,031 178,853 NextEra Energy Inc. 2,012,970 156,368 Northeast Utilities 2,241,790 97,428 American Electric Power Co. Inc. 1,304,470 63,436 PG&E Corp. 841,050 37,452 Dominion Resources Inc. 603,230 35,096 PPL Corp. 751,490 23,529 787,450 Total Common Stocks (Cost $9,984,291) 13,369,075 Coupon Temporary Cash Investments (1.5%) Money Market Fund (0.3%) 9,10 Vanguard Market Liquidity Fund 0.147% 117,340,300 117,340 Face Maturity Amount Date ($000) Repurchase Agreements (1.2%) Bank of America Securities, LLC (Dated 3/28/13, Repurchase Value $29,401,000, collateralized by U.S. Treasury Note 0.250%, 4/30/14) 0.190% 4/1/13 29,400 29,400 Bank of Montreal (Dated 3/28/13, Repurchase Value $30,001,000, collateralized by U.S. Treasury Bill 0.000%, 9/26/13) 0.200% 4/1/13 30,000 30,000 Barclays Capital Inc. (Dated 3/28/13, Repurchase Value $69,801,000, collateralized by U.S. Treasury Note 0.375%, 1/15/16) 0.150% 4/1/13 69,800 69,800 14 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Deutsche Bank Securities, Inc. (Dated 3/28/13, Repurchase Value $3,500,000, collateralized by Federal National Mortgage Assn. 4.500%, 9/1/41) 0.250% 4/1/13 3,500 3,500 HSBC Bank USA (Dated 3/28/13, Repurchase Value $6,300,000, collateralized by Federal Home Loan Mortgage Corp. 4.500%, 10/1/39) 0.230% 4/1/13 6,300 6,300 RBC Capital Markets LLC (Dated 3/28/13, Repurchase Value $183,004,000, collateralized by Federal National Mortgage Assn. 4.000%, 3/1/42-5/1/42) 0.220% 4/1/13 183,000 183,000 RBS Securities, Inc. (Dated 3/28/13, Repurchase Value $19,300,000, collateralized by U.S. Treasury Note 1.750%, 5/15/22) 0.160% 4/1/13 19,300 19,300 TD Securities (USA) LLC (Dated 3/28/13, Repurchase Value $65,001,000, collateralized by Federal National Mortgage Assn. 2.500%-4.000%, 4/1/26-1/1/28) 0.200% 4/1/13 65,000 65,000 406,300 Total Temporary Cash Investments (Cost $523,640) 523,640 Total Investments (99.5%) (Cost $29,282,570) 34,170,568 Other Assets and Liabilities—Net (0.5%) 10 159,416 Net Assets (100%) 34,329,984 ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $111,924,000. 1 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2013, the aggregate value of these securities was $2,442,676,000, representing 7.1% of net assets. 5 Adjustable-rate security. 6 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 7 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 8 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 9 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 10 Includes $117,340,000 of collateral received for securities on loan. ADR—American Depositary Receipt. GO—General Obligation Bond. 15 © 2013 The Vanguard Group. Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SNA 272 052013 Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD WELLESLEY INCOME FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 17, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WELLESLEY INCOME FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 17, 2013 VANGUARD WELLESLEY INCOME FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 17, 2013 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
